Citation Nr: 0523042	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  04-13 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability, to include as due to exposure to ionizing 
radiation.

2.  Entitlement to nonservice-connected disability pension 
benefits.

3.  Entitlement to special monthly pension based on the need 
for the regular aid and attendance of another person and/or 
housebound status.



ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The veteran served on active military duty from October 1971 
to April 1975, and from July 1976 to July 1980.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Indianapolis, Indiana (RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

According to an April 2004 statement from a VA physician, the 
veteran underwent left hip surgery in February 2004 at a VA 
facility and would not return to work for nine months after 
surgery.  The veteran contends in his March 2004 substantive 
appeal that he might never be able to walk correctly again.  
The Board notes that, because neither the hospital records 
involving the veteran's hip surgery nor medical records 
related to his post-surgical medical condition are on file, 
there is insufficient evidence to adjudicate the issues of 
entitlement to nonservice-connected disability pension 
benefits and entitlement to special monthly pension based on 
the need for the regular aid and attendance of another person 
and/or housebound status.  

The Board also notes that VA treatment records dated from 
January 2003 to January 2004, which refer to the veteran's 
psychiatric problems, were added to the file after the March 
2004 Statement of the Case without a waiver of initial RO 
consideration.  See 38 C.F.R. § 19.37 (2004).

Consequently, the Board finds that additional development of 
the issues on appeal is needed prior to Board adjudication in 
order to adequately evaluate the veteran's claim.

Based on the above, this case is being remanded for the 
following action:  

1.  The veteran must be requested to 
provide the names, addresses, and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to the issues on appeal, to include VA 
and other treatment since January 2004.  
After obtaining any necessary 
authorization from the veteran for the 
release of his private medical records, 
the RO must obtain and associate with 
the file all records that are not 
currently on file.  All efforts to 
obtain the documents should be 
documented in the claims file.  If the 
RO is unsuccessful in obtaining any such 
records identified by the veteran, it 
must inform the veteran and his 
representative of this and request them 
to provide a copy of the outstanding 
medical records if possible.

2.  After the above has been completed, the 
veteran must be provided a current aid and 
attendance/housebound examination (VA Form 
21-2680, Examination for Housebound Status or 
Permanent Need for Aid and Attendance) to 
determine the current nature and severity of 
his disabilities.  The claims file must be 
made available to the examiner in conjunction 
with the examination for proper review of the 
veteran's medical history.  Any necessary 
tests or studies must be conducted, and all 
manifestations of current disability must be 
described in detail.  The aid and attendance 
examiner must assess the impact of the 
veteran's disabilities on his ability to work 
and to perform functions of self care, to 
include his ability to dress or undress 
himself, to keep himself ordinarily clean and 
presentable, to feed himself, and to attend 
to the wants of nature.  The examiner must 
note whether the veteran has physical or 
mental incapacity that render him unable to 
protect himself from hazards or dangers 
incident to his daily environment.  The 
examiner must also report whether the veteran 
is substantially confined to his dwelling and 
the immediate premises as a result of 
disability(ies), and if so, whether it is 
reasonably certain that his disability(ies) 
and the resultant confinement will continue 
throughout his lifetime.  The rationale for 
all opinions expressed must be explained.  
The report prepared must be typed and then 
must be associated with the veteran's VA 
claims folder.   

4.  The veteran is hereby notified that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2004).  In 
the event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It must also 
be indicated whether any notice that was sent 
was returned as undeliverable.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all required 
developmental actions have been 
conducted and completed in full.  The RO 
must undertake any other indicated 
development, to include any additional 
examinations deemed warranted, and must 
then readjudicate the issues on appeal 
based on all of the evidence on file.  
If any of the issues on appeal continues 
to be denied, the RO must provide the 
veteran with a Supplemental Statement of 
the Case and an appropriate opportunity 
to respond.  Thereafter, the case must 
be returned to the Board for appellate 
review.


No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).



